             Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 1 of 20 PageID: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                       DistrictDistrict
                                                  __________    of NewofJersey
                                                                          __________

                  United States of America                              )
                             v.                                         )
                        Zeeshan Khan
                                                                        )       Case No. 20-mj-5659 (KMW)
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               January 2020 to July 2020             in the county of               Hudson            in the
                       District of          New Jersey             , the defendant(s) violated:

            Code Section                                                            Description of Offenses
See Attachment A




         This criminal complaint is based on these facts:
See Attachment B.




         ✔ Continued on the attached sheet.
         ’

                                                                                                    /s/ Emilio Gomez
                                                                                                  Complainant’s signature

                                                                                            Emilio Gomez, Task Force Officer
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                 telephone                   (specify reliable electronic means).

Date:             07/22/2020
                                                                                                     Judge’s signature

City and state:                      District of New Jersey                          Hon. Karen M. Williams, U.S. Magistrate Judge
                                                                                                   Printed name and title



        Print                        Save As...                     Attach                                                  Reset
Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 2 of 20 PageID: 2




                      CONTENTS APPROVED
                    UNITED STATES ATTORNEY



                  By:

                           Meriah H. Russell
                     Special Assistant U.S. Attorney

                          Date: July 22, 2020
  Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 3 of 20 PageID: 3


                                ATTACHMENT A

                     Count One – Wire Fraud Conspiracy

       From in or about January 2020, through in or about July 2020, in the
District of New Jersey and elsewhere, defendant ZEESHAN KHAN did knowingly
and intentionally conspire and agree with Maaz Ahmed Shamsi and others to
devise a scheme and artifice to defraud elderly victims, and to obtain money and
property from the elderly victims thereof by means of materially false and
fraudulent pretenses, representations, and promises, and, for the purpose of
executing such scheme and artifice to defraud, did transmit and cause to be
transmitted by means of wire communications in interstate and foreign
commerce, certain writings, signs, signals, pictures, and sounds, contrary to
Title 18, United States Code, Section 1343.


In violation of Title 18, United States Code, Section 1349.
  Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 4 of 20 PageID: 4




                               ATTACHMENT B

       I, Emilio Gomez, am a Detective with the New York City Police
Department (“NYPD”) and Task Force Officer (“TFO”) with Homeland Security
Investigation (“HSI”), New York, New York. I am familiar with the facts set
forth herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and other evidence.
Because this Complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where
statements of others are related herein, they are related in substance and in
part unless otherwise indicated. Where I assert that an event took place on a
particular date, I am asserting that it took place on or about the date alleged.


            At all times relevant to this complaint:


BACKGROUND


       1.     The Department of Homeland Security (“DHS”) / HSI, United
States Postal Inspection Service (“USPIS”), Social Security Administration
(“SSA”), Office of the Inspector General (“OIG”), and other agencies are
investigating multiple criminal schemes perpetrated by individuals operating
one or more call centers believed to be in India, who impersonate U.S.
government officials, including SSA, and well-known businesses by “spoofing”
legitimate phone numbers and sending recorded messages that are transmitted
across the Internet to the phones of American consumers. These robocalls
purport to be from federal government agencies, elements of foreign
governments, and/or legitimate businesses, conveying alarming messages,
such as: the consumer’s Social Security number or other personal information
has been compromised or otherwise connected to criminal activity; the
consumer faces imminent arrest; their assets are being frozen; their bank and
credit accounts have suspect activity; their benefits are being stopped; they
face imminent deportation; or combinations of these things—all lies intended to
induce consumers to speak to the fraudsters. When consumers answer the
calls or return voicemail messages, the fraudsters offer to “resolve” these legal
matters by immediate transfers of funds to settle the purported legal obligation,
or to hold the consumer’s assets only temporarily while the crisis resolves. In
reality, the consumer is neither under investigation nor in legal jeopardy, and
the same threatening robocall was made simultaneously to thousands of other
U.S. consumers.

                                        1
  Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 5 of 20 PageID: 5



       2.   Investigation has revealed that from October 2018 to September
2019, the SSA alone received more than 465,000 complaints from U.S.
consumers about callers impersonating SSA officials. Consumer losses
associated with these complaints exceed $14 million. Similarly, the Federal
Trade Commission (“FTC”) estimates that more than 76,000 U.S. consumers
filed complaints about fraudulent SSA impersonations, with estimated
consumer losses reaching approximately $19 million between April 2018 and
March 2019.

       3.     A second common technique used by the perpetrators involves
refund fraud and remote computer access in which the unknown subject(s)
gain remote access to the victims’ computer. The scheme often consists of
either a pop-up window on the victim’s computer displaying a phone number to
call for "Internet technical support services”; or the victim receives a
telemarketing call informing the victim that their previously purchased anti-
virus software is not up to date. The victim is then compelled to call the
number displayed on the screen and/or follow the instructions of the tech
support representative. Upon doing so, the victim is told that the anti-virus
and/or protection he/she previously purchased was not sufficient for the
victim’s computer and, as a result, he/she is entitled to a refund. The
unknown caller then states that the refund can be issued via wire into the
victim’s bank account. The victim is coerced into providing the unknown caller
with remote access to his/her computer and the unknown perpetrators are
able to move United States currency (“USC”) from one of the victim’s financial
accounts to the victim’s checking account, thus reflecting a significantly higher
balance. As result of the transfer, the unknown caller advises the victim
he/she was mistakenly overpaid and convinces the victim that he/she needs to
send the money back via wire transfer and/or cash in the mail.

       4.     During March 2019, the Foundation for Worldwide International
Student Exchange (“WISE”) received information concerning participants in the
Omni Orlando Championgate (“OMNI”) Student and Exchange Visitor Program
(“SEVIS”) being involved in fraudulent activity. The students had obtained J-1
classification visas through the U.S. Department of State (“DSS”) in
coordination with US Citizenship and Immigration Services (“USCIS”). The
purpose of the visas was to participate in programs for teaching, instructing or
lecturing, studying, observing, conducting research, consulting, demonstrating
special skills, receiving training, or to receive graduate medical education or
training. OMNI served as a host organization / sponsor in the hospitality and
tourism industry. According to the information provided to WISE, an
exchange visitor involved in the program heard rumors that participating
students were engaged in a bank fraud scheme. The exchange visitor
explained that the fraud involved students being recruited by “dealers” to open
multiple bank accounts with different financial institutions. The accounts
                                           2
    Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 6 of 20 PageID: 6



were then used to receive large wire transfers and the money was withdrawn by
the students in the United States and provided to the “dealers” to be returned
to India. Each participating student received a percentage of the money
transfer. The exchange visitor further alleged that those participating in the
fraud primarily originated from the Kolkata campus of the International
Institute of Hotel Management (“IIHM”) University in India.

      5.    This investigation has revealed that defendant ZEESHAN KHAN
and Maaz Ahmed Shamsi were acting as money mules (“MM”) for various fraud
schemes whereby victims in the United States were defrauded out of their
money and it was subsequently deposited via wire transfer into bank accounts
operated by defendant ZEESHAN KHAN and Maaz Ahmed Shamsi. Defendant
ZEESHAN KHAN was determined to be an Indian National born in August
1998. Defendant ZEESHAN KHAN arrived in the United States on November
2, 2019 via Philadelphia International Airport and was granted entrance into
the U.S. with a J-1 non-immigration visa. Maaz Ahmed Shamsi, also an
Indian National, was born in November 1996. Maaz Ahmed Shamsi arrived in
the United States with defendant ZEESHAN KHAN on November 2, 2019 from
DOHA International Airport in Qatar via Philadelphia International Airport,
Philadelphia, Pennsylvania.

       6.     On November 18, 2019, defendants Maaz Ahmed Shamsi and
ZEESHAN KHAN presented to the SSA Office in State College, Pennsylvania, to
apply for their social security numbers. Defendant ZEESHAN KHAN and Maaz
Ahmed Shamsi provided SSA with the same address 1 and telephone number.
Defendant ZEESHAN KHAN and Maaz Ahmed Shamsi used their India
Passports as proof of their identity and age, and their J-1 visas as proof of their
legal alien status in the United States. Defendant ZEESHAN KHAN’s passport
ended in number 87096 and Maaz Ahmed Shamsi’s passport ended in number
65686.

THE SCHEME TO DEFRAUD

      7.    On or about January 10, 2020, Maaz Ahmed Shamsi opened a
checking account ending in 2565 with Truist Financial. Maaz Ahmed Shamsi
provided an address in Boalsburg, Pennsylvania and presented his India
passport ending in 65686 and his US Immigration Visa as identification. On
January 22, 2020, Maaz Ahmed Shamsi received an $18,500 wire credit in his

1 Both Maaz Ahmed Shamsi and defendant ZEESHAN KHAN indicated to SSA
that they resided at 1 Country Club Lane, State College, Pennsylvania, 16803.
                                      3
    Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 7 of 20 PageID: 7



Truist Financial account from the US Bank account of VICTIM 1 of Maryville,
TN. Similarly, on January 28, 2020, Maaz Ahmed Shamsi received a $19,500
wire credit into his Truist Financial account from the Bank of America account
of VICTIM 2 of Annapolis, Maryland. US Bank and Bank of America
attempted to recall the wire transfers from VICTIM 1 and VICTIM 2 because the
wire transfers were fraud induced. However, prior to the wires being recalled,
Maaz Ahmed Shamsi accessed approximately $37,975 of the stolen funds via
international wire transfers to Hong Kong and South Korea and cash
withdrawals conducted in and around State College, Pennsylvania.

       8.    On or about January 29, 2020, Citizens Bank was notified of a
potential wire fraud involving the Citizens Bank account ending 7566 2 for Maaz
Ahmed Shamsi. The account was opened by Maaz Ahmed Shamsi on January
10, 2020 in State College, Pennsylvania. On January 28, 2020, Maaz Ahmed
Shamsi received a wire credit in the amount of $58,540 from the JPMorgan
Chase Bank account of VICTIM 3 of Sterling Heights, Michigan. VICTIM 3
advised JPMorgan Chase Bank representative that the wire was sent as a
result of a computer repair overpayment scam. The scam involved a suspect
deceiving VICTIM 3 that VICTIM 3 was entitled to a refund for computer
repairs; however, the suspect gained remote access to VICTIM 3’s computer
and coerced VICTIM 3 to send a wire with VICTIM 3’s own funds. On January
29, 2020, Maaz Ahmed Shamsi withdrew the funds via in-branch cash
withdrawal in State College, Pennsylvania in the amount of $5,600 and an
outgoing international wire transfer in the amount of $52,465 to OCBC Wing
Hang Bank in Hong Kong for the benefit of Wong How Kwun.

      9.    On or about February 3, 2020, a Manufacturers and Traders Trust
(M&T) Bank investigator identified a $29,655 wire credit received by the M&T
Bank account ending 85933 belonging to Maaz Ahmed Shamsi. The credit
was received on January 30, 2020. The wire originated from the Bank of
America account of VICTIM 4 of Apache Junction, Arizona. On January 31,
2020, Maaz Ahmed Shamsi visited the M&T Bank located in Bryant Park, New
York and attempted to wire $26,000 to Hong Kong. Bank of America recalled
Maaz Ahmed Shamsi’s wire to Hong Kong and advised that it was the result of

2Maaz Ahmed Shamsi opened Citizens Bank account ending 7566 on January
10, 2020 in State College, Pennsylvania and provided an India address.

3 Maaz Ahmed Shamsi opened M&T Bank account ending 8593 on January
10, 2020 and provided his India passport ending in 65686 as identification and
an address of 134 E. Boal Avenue, Apt. 4, Boalsburg, Pennsylvania, 16827.
                                      4
    Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 8 of 20 PageID: 8



a fraudulent payment scam.

      10. On or about March 20, 2020, law enforcement interviewed VICTIM
5 of Hartville, Ohio. VICTIM 5 was contacted by a tech company and spoke
with an individual who identified himself as Maaz Ahmed Shamsi. VICTIM 5
was questioned about cancelling tech support services. VICTIM 5 was
informed that the cancellation would result in a $400 refund. During the
course of the conversation, VICTIM 5 provided the caller with remote access to
VICTIM 5’s computer and was made to believe that $40,000 was inadvertently
transferred into VICTIM 5’s account at Huntington National Bank. VICTIM 5
was instructed to return the funds less the $400 refund via a wire transfer.
VICTIM 5 was provided with the name, address, and account number to send
the overpaid funds. Law enforcement confirmed that VICTIM 5 entered the
Huntington National Bank branch with hand written notes of where to wire the
money. VICTIM 5 requested that Huntington National Bank send a wire in the
amount of $39,000 to a TD Bank account ending in 45054 in the name of
defendant ZEESHAN KHAN 5. Huntington National Bank representatives
confirmed that the $40,000 deposit into VICTIM 5’s account was the result of
an internal transfer from VICTIM 5’s line of credit to VICTIM 5’s checking
account.

      11. On or about March 30, 2020, VICTIM 6 of New York, New York,
with the assistance of a friend, filed an online complaint with the NYPD.
VICTIM 6 explained that on or before February 27, 2020, VICTIM 6 received a
screen message on VICTIM 6’s desktop computer about renewing a Mac
support contract with a company named Tech Lite Connect. The screen
message froze VICTIM 6’s computer and provided a telephone number to call if
VICTIM 6 did not wish to renew the contract. VICTIM 6 spoke with an
individual who advised that VICTIM 6 was entitled to a $500 refund. VICTIM
6 was told the $500 refund would be transferred to VICTIM 6’s bank account
from JPMorgan Chase Bank. The caller requested remote access to VICTIM
6’s computer in order to process the refund. VICTIM 6 was asked to enter
VICTIM 6’s name and the amount of the refund on a JPMorgan Chase online

4 Defendant ZEESHAN KHAN opened TD Bank Account ending 4505 on
February 11, 2020 and provided an address of 19 Wallis Avenue, Jersey City,
New Jersey 07306. At some point in early February 2020, the defendants
moved from State College, Pennsylvania to Jersey City, New Jersey.

5Of note, the caller identified himself as SHAMSI to Victim 5, but gave KHAN’s
name and bank information as the recipient of the overpayment refund.

                                      5
    Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 9 of 20 PageID: 9



transfer form. VICTIM 6 entered $500, but when VICTIM 6 submitted the
form, the amount changed to $50,000. As such, VICTIM 6 believed that
$50,000 was mistakenly deposited into VICTIM 6’s Citibank account. The
caller became verbally abusive and demanded the money be refunded. Law
enforcement confirmed that the $50,000 was actually transferred from VICTIM
6’s savings account into VICTIM 6’s checking account. VICTIM 6 was provided
with wire instructions to return $45,450 to Tech Lite Connect. The wire was
initially to be sent to a Bank of China account in the name of H.Y. That initial
wire was unsuccessful and VICTIM 6 was provided with alternate wire
instructions. The alternate instructions called for a wire in the amount of
$49,447.23 to a TD Bank account ending 4505 6 in the name of defendant
ZEESHAN KHAN, 19 Wallis Avenue, Jersey City, New Jersey 07306.

      12. On or about April 3, 2020, law enforcement conducted surveillance
at 19 Wallis Avenue, Jersey City, New Jersey. The address was determined to
be associated with multiple MMs identified as students of the IIHM in Kolkata,
India. Law enforcement observed mail addressed to Maaz Ahmed Shamsi, 19
Wallis Avenue, PO Box 8366, Jersey City, New Jersey, from Citibank and Wells
Fargo Bank. The address was also utilized by defendant ZEESHAN KHAN with
respect to his account at TD Bank.

       13. On or about April 4, 2020, law enforcement interviewed VICTIM 7
of Salisbury, Maryland. VICTIM 7 advised that during late February 2020,
VICTIM 7 received a telephone call from a computer tech company located in
New York that had previously provided VICTIM 7 with technical support
service. VICTIM 7 was led to believe that the company had over refunded
VICTIM 7 and the overpaid funds must be returned. The unknown caller
instructed VICTIM 7 to wire $28,500 to a Citibank account number ending in
8766 and in the name of Maaz Ahmed Shamsi, PO Box 8366, Jersey City, New
Jersey. Law enforcement determined that the overpaid funds were actually
the result of an internal transfer between VICTIM 7’s savings and checking
account. Law enforcement reviewed records and photographs associated with
a Citibank account number ending in 8766 and confirmed that the account
was in the name of Maaz Ahmed Shamsi, 19 Wallis Avenue, Jersey City, New
Jersey. Following the wire from VICTIM 7, funds were withdrawn in New York,
New York; Jersey City, New Jersey; and Hoboken, New Jersey, respectfully.

      14. On or about April 8, 2020, law enforcement interviewed VICTIM 8
of South Bend, Indiana. VICTIM 8 advised that during the week of February

6 Defendant ZEESHAN KHAN opened the TD Bank Account ending in 4505 on
February 11, 2020 and provided the address of 19 Wallis Avenue, Jersey City,
New Jersey.
                                     6
    Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 10 of 20 PageID: 10



23, 2020, VICTIM 8 received telephone calls from a man who identified himself
as “David Jove”. “David Jove” represented that VICTIM 8 was entitled to a
$500 refund and subsequently coerced VICTIM 8 to provide him with remote
computer access. As a result of the remote access, VICTIM 8 believed that
“David Jove” had inadvertently deposited a $50,000 refund into VICTIM 8’s
bank account. VICTIM 8 was instructed to return the overpaid funds via wire
transfer. Victim 8 was provided information for a Capital One Bank account
ending in 5807 7 and the name of Maaz Ahmed Shamsi in order to complete the
wire transfer. “David Jove” claimed that the initial $49,500 wire transfer was
held as a result of technical difficulties and coerced VICTIM 8 to send a second
wire to Maaz Ahmed Shamsi in the amount of $49,500. Law enforcement
reviewed Capital One records and confirmed the above described $49,500 wire
transfers into Maaz Ahmed Shamsi’s Capital One account ending 5807 on
February 28, 2020 and March 3, 2020, respectfully. Following the wires from
VICTIM 8, approximately $19,300 of the funds were withdrawn from various
locations in New York, New York.

       15. On April 14, 2020, Wells Fargo Bank identified an incoming $9,500
wire transfer from the JPMorgan Chase Bank account of VICTIM 9 of Racine,
Wisconsin that was credited to the Wells Fargo Bank checking account ending
in 2717 belonging to Maaz Ahmed Shamsi at 19 Wallis Avenue, Jersey City,
New Jersey 8. VICTIM 9 notified JPMorgan Chase Bank that he/she was the
victim of a scam and account takeover. Following the receipt of the $9,500
wire into Maaz Ahmed Shamsi’s Wells Fargo checking account ending in 2717,
funds were withdrawn via several $700 ATM withdrawals on 4-14-2020, 4-15-
2020, 4-20-2020, and 4-21-2020 in Jersey City, New Jersey. Purchases from
the Wells Fargo checking account ending 2717 were also made to Lyft, 7-
Eleven, and Remitly.

       16. On or about April 25, 2020, law enforcement completed a review of
call detail logs pertaining to Maaz Ahmed Shamsi and Verizon telephone
number (646)988-6406. The call detail logs revealed communication between
Maaz Ahmed Shamsi and other money mules identified during the course of
this investigation, to include defendant ZEESHAN KHAN whose telephone

7 Maaz Ahmed Shamsi opened Capital One bank account ending 5807 on
February 8, 2020 and provided his India passport ending in 65686 as
identification. Video surveillance from the opening of the account further
confirmed that the account was opened by defendant MAAZ AHMED SHAMSI.

8 Maaz Ahmed Shamsi opened Wells Fargo checking account ending 2717 on
February 11, 2020 and provided his India passport ending in 65686 as
identification.
                                     7
    Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 11 of 20 PageID: 11



number was determine to be (718)909-2474. Specifically, between on or about
February 4, 2020 to on or about April 16, 2020, there were approximately 75
outbound calls from Maaz Ahmed Shamsi’s cell phone to the cellular telephone
number of defendant ZEESHAN KHAN. During the same period, there were
approximately 126 incoming calls to Maaz Ahmed Shamsi’s cellular telephone,
which included voicemails, from defendant ZEESHAN KHAN’s telephone
number (718)909-2474. Additionally, between on or about February 11, 2020
and on or about March 8, 2020, Maaz Ahmed Shamsi sent approximately 25
outgoing text messages to defendant ZEESHAN KHAN’s telephone number
(718)909-2474. During the same period, Maaz Ahmed Shamsi received
approximately 21 incoming text messages from defendant ZEESHAN KHAN’s
telephone number (718)909-2474. Although the nature of these text messages
is not known to law enforcement, I know from my training and experience that
money mules often use text messages as a means of identification and a way to
provide information concerning bank accounts and incoming wire transfers.
The call detail logs further revealed that Maaz Ahmed Shamsi used his cellular
telephone to call numerous telephone numbers associated with financial
institutions, to include, Northwest Savings Bank, M&T Bank, Capital One,
Chase, First National Bank, Santander Bank, Citibank, Bank of America, Wells
Fargo Bank, and TD Bank, respectfully.

      17. On or about April 25, 2020, law enforcement reviewed Bank of
America records that pertained to Maaz Ahmed Shamsi. The records revealed
two outgoing wire transfers in the amount of $24,500 and $15,000 that totaled
approximately $39,500. The outgoing wire transfers were sent on March 5,
2020 and March 10, 2020 to the account of Jed Silverman PC for “services.”
The wires were funded by cash deposits into Maaz Ahmed Shamsi’s Bank of
America account ending 7546 9. Law enforcement determined that Jed
Silverman PC was a law office located in Texas that represented MD Azad,
a/k/a Azad Mohammad, who was arrested by the Federal Bureau of
Investigation (“FBI”), Texas City Resident Agency on February 28, 2020. MD
Azad was arrested with two other individuals for their involvement in an elder
technical support fraud scheme that involved the mailing of cash to Federal
Express (“FedEx”) locations in the Southern District of Texas. MD Azad was
linked to many other targets of this investigation and was identified as a
student of the IIHM in Kolkata, India.


9 Maaz Ahmed Shamsi opened Bank of America account ending 7546 on
February 10, 2020 and provided his India passport ending in 65686 and US
Visa as identification.
                                     8
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 12 of 20 PageID: 12



       18. On or about April 30, 2020, law enforcement learned that VICTIM
10 of Marietta, Georgia was contacted on or before January 16, 2020 by an
individual who claimed to be an employee of “My Tech Partners.” The
employee inquired if VICTIM 10 wanted to renew or cancel a tech
support/security subscription. VICTIM 10 previously purchased security
software from “My Tech Partners.” VICTIM 10 opted to cancel the
subscription. VICTIM 10 was transferred to another representative who
requested remote access to VICTIM 10’s computer to remove the software and
to process a $1,200 refund. VICTIM 10 attempted to enter $1,200 on an
online form for the refund, but the amount populated as $12,000. The
representative demanded that VICTIM 10 return $10,500 due to the refund
error. VICTIM 10 sent a $10,500 wire to an account in Bangkok, Thailand.
Law Enforcement determined that the overpaid funds in VICTIM 10’s account
was the result of internal transfers between VICTIM 10’s own accounts. The
purported employee of “My Tech Partners” maintained remote control of
VICTIM 10’s computer and informed VICTIM 10 that there was an Internal
Revenue Service (“IRS”) investigation due to the size of the wire transfer. The
representative convinced VICTIM 10 to become a partner in the company in
order to avoid the IRS investigation. The representative made it appear as if a
$1 million dollar deposit was made into VICTIM 10’s savings account. The
representative was allegedly entitled to a $30,000 commission for bringing
VICTIM 10 into the company as a partner. The representative requested that
VICTIM 10 send the commission payment to a BB&T account ending 159110
in the name of defendant ZEESHAN KHAN and VICTIM 10 complied.

      19. On or about April 30, 2020, VICTIM 11 of Los Angeles, California.
VICTIM 11 advised law enforcement agents that sometime during December
2019 he/she received a telephone call from a representative with Norton
Security who advised that VICTIM 11 needed to update their subscription and
that Victim 4 was entitled to a $400 refund. VICTIM 11 was coerced to
provide remote computer access for the refund to be processed. A window
displayed on VICTIM 11’s computer and VICTIM 11 attempted to enter $400,
but was made to believe that he/she inadvertently input $4,000. VICTIM 11
was instructed to return the overpaid funds by purchasing $4,000 worth of
Google gift cards and providing the serial numbers on each card to the Norton
Security representative. The scheme was repeated multiple times, each time
VICTIM 11 was led to believe there was an overpayment of a refund and
instructed to purchase and mail multiple gift cards. VICTIM 11 then received

10 Defendant ZEESHAN KHAN opened BB&T Account ending 1591 on January
8, 2020 and provided his India passport ending in 87096 and a US
Immigration Visa as identification.
                                      9
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 13 of 20 PageID: 13



a telephone call from another Norton Security representative who indicated
that the prior representative was fired due to fraudulent activity. The new
representative informed VICTIM 11 that he/she was entitled to a full refund for
all of the gift cards. VICTIM 11 was again made to believe that overpayment of
a refund occurred and was instructed to return the overpaid funds via wire
transfers, as well as, via checks and cash sent via United Parcel Service
(“UPS”). Included in the various payments sent by VICTIM 11 was a $14,100
wire transfer to the Capital One account of Defendant ZEESHAN KHAN ending
7194 11. Following the incoming wire transfer, Defendant ZEESHAN KHAN was
captured on video making multiple ATM withdrawals from the Capital One
account in Jersey City, New Jersey on April 14, 2020 and April 15, 2020,
respectfully.

       20. On or about May 1, 2020, VICTIM 12 of Bozeman, Montana
advised law enforcement that during late January 2020, VICTIM 12’s computer
froze and a message appeared on the screen with a telephone number to
contact. VICTIM 12 called the number and was greeted by a tech support
representative. The tech support representative indicated that he would repair
VICTIM 12’s computer and process a refund in the amount of $499.99. The
tech support representative requested remote access to VICTIM 12’s computer
in order to process the refund. A payment window appeared on VICTIM 12’s
computer. VICTIM 12 attempted to manually enter $499.99, but the field
populated as $49,499. VICTIM 12 believed that $49,499 was mistakenly
refunded to his account and was instructed to return the funds. The tech
support representative generated a word document on VICTIM 12’s computer
with the wire instructions to return the funds. The instructions included the
routing number, bank account, and recipient’s name. Law enforcement later
determined that the overpaid funds was the result of internal transfers between
VICTIM 12’s own bank accounts. Law enforcement reviewed records that
confirmed that on January 27, 2020, a PNC Bank account ending in 2252 12 in
the name of defendant ZEESHAN KHAN, received a wire in the amount of
$49,499 from the Manhattan Bank account of VICTIM 12. Following the wire
transfer, on January 29, 2020, there were two separate cash withdrawals from
defendant ZEESHAN KHAN’s PNC Bank account ending in 2252 – one in the
amount of $5,000 and the second in the amount of $2,700 at the PNC
Branches in State College, Pennsylvania in the amount of $5,000. A second

11Defendant ZEESHAN KHAN opened Capital One account ending 7194 on
February 11, 2020 and provided his India passport ending in 87096 as
identification.

12Defendant ZEESHAN KHAN opened PNC account ending 2252 on December
24, 2019 and provided his India passport ending in 87096 as identification.

                                      10
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 14 of 20 PageID: 14



cash withdrawal the same day was completed in State College, Pennsylvania in
the amount of $2,900. On February 17, 2020, defendant ZEESHAN KHAN
attempted to send a $41,514 wire from his PNC account to an account with the
Royal Bank of Canada belonging to Royal Textile Inc’s. However, PNC Bank
was alerted to the fraud and $41,626.45 was returned to Victim 12’s bank
before defendant ZEESHAN KHAN could complete this international wire
transfer.

       21. On or about May 1, 2020, law enforcement interviewed VICTIM 13
of Brooklyn, New York. VICTIM 13 stated that during the first week of April
2020, VICTIM 13 received a telephone call from representatives with Premium
Tech Company, whose services VICTIM 13 had previously utilized. The caller
advised that the software was out of date and VICTIM 13 was entitled to a $600
refund. In order to process the refund, the representative requested remote
access to VICTIM 13’s computer. A payment window appeared and VICTIM 13
was asked to input the refund amount. VICTIM 13’s computer froze and zeros
were added to the end of the refund amount. VICTIM 13 was made to believe
that he/she was inadvertently overpaid and was instructed to return the
overpaid funds. VICTIM 13 was instructed to wire the funds to the Capital
One account ending in 7194 of defendant ZEESHAN KHAN, PO Box 16433,
Jersey City, New Jersey. A review of Capital One account records confirmed
the incoming wire transfer from VICTIM 13 on April 16, 2020, in the amount of
$19,300. Following the incoming wire transfer, defendant ZEESHAN KHAN
was captured on video making multiple withdrawals from the account in Jersey
City, New Jersey, on April 16, 2020 and April 17, 2020, respectfully.

      22. On or about May 13, 2020, law enforcement interviewed VICTIM
14 of Toledo, Ohio. VICTIM 14 advised that on January 21, 2020, an e-mail
was received from noreply@microsoft-care.com, which indicated that the order
for Windows Defender would appear on VICTIM 14’s account / credit card as
$299.99 from Microsoft Services LLC. VICTIM 14 did not recognize the charge
and immediately contacted the telephone number displayed on the e-mail.
VICTIM 14 spoke with an individual who identified himself as “Nick,” and who
coerced VICTIM 14 to provide remote computer access in an effort to process a
$299.99 refund. VICTIM 14 followed “Nick’s” instructions and a refund
window appeared on VICTIM 14’s computer. VICTIM 14 was made to believe
$29,999 was inadvertently entered instead of $299.99. VICTIM 14 was
instructed to return the overpaid funds totaling $29,459 via a wire transfer to
the PNC Bank account of Maaz Ahmed Shamsi, ending in 5393 13. Upon

13   Maaz Ahmed Shamsi opened PNC bank account ending 5393 on December
                                   11
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 15 of 20 PageID: 15



further review, VICTIM 14 determined that the refund was actually funds that
had been transferred between VICTIM 14’s own accounts at Fifth Third Bank.
      Following the wire transfer from VICTIM 14 on January 22, 2020, Maaz
Ahmed Shamsi attempted to wire $25,600 to Wong How Kwun in Hong Kong
from the PNC Branch in State College, Pennsylvania on January 23, 2020.
Maaz Ahmed Shamsi initially described the beneficiary of the wire in Hong
Kong as a “friend of his fathers”. When a PNC bank representative questioned
Maaz Ahmed Shamsi about the wire he received, he alleged it was from his
aunt and was a loan for student expenses. PNC did not authorize the wire to
Hong Kong and froze $25,702.80 in Maaz Ahmed Shamsi’s bank account.
However, prior to the account being frozen, Maaz Ahmed Shamsi made a
$3,500 cash withdrawal and a $300 cash withdrawal in State College,
Pennsylvania. PNC Bank contacted Maaz Ahmed Shamsi on January 28,
2020 and he then alleged that the wire transfer into his account on January
22, 2020 was the result of an online application he completed for a student
loan that was subsequently wired into his account. PNC advised Maaz Ahmed
Shamsi that Fifth Third Bank was seeking a recovery of the wire transfer and
that he should return the cash he withdrew. Maaz Ahmed Shamsi did not
comply with PNC’s request to return the cash he had withdrawn.
       23. On or about May 13, 2020, law enforcement interviewed the
daughter of VICTIM 15 of Coronado, California. The daughter of VICTIM 15
stated that around February 20, 2020, VICTIM 15 received a telephone call
from “Computer Support” regarding a refund for services rendered. The caller
coerced VICTIM 15 to provide remote computer access in an effort to process
the refund. A window refund window appeared and VICTIM 15 was made to
believe that he/she inadvertently entered $30,000. VICTIM 15 was instructed
to return the money via a wire transfer to defendant ZEESHAN KHAN’s Wells
Fargo bank account ending 5516 14. Following the wire transfer, photographs
of defendant ZEESSHAN KHAN showed him making multiple withdrawals from
his Wells Fargo bank account ending 5516 in New York, New York on February



30, 2019 in State College, Pennsylvania, and provided his India passport
ending in 65686 as identification.

14 Defendant ZEESHAN KHAN opened Wells Fargo account ending 5516 on
February 10, 2020 and provided his India passport ending in 87096 as
identification and an address of 19 Wallis Ave, Floor 1, Jersey City, New Jersey
07306.

                                       12
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 16 of 20 PageID: 16



29, 2020 and March 2, 2020, respectfully.

       24. On or about June 2, 2020, law enforcement interviewed VICTIM 16
of Gilroy, California. VICTIM 16 utilized the services of a tech support
company named Premium Tech Support Incorporated to assist with computer
issues. During April 2020, VICTIM 16 received an e-mail from
techpremiusuprt9@gmail.com, which indicated that the yearly subscription
was due in the amount of $499.99 and that the balance was going to be
automatically deducted from VICTIM 16’s account. VICTIM 16 contacted the
telephone number for the Cancellation Department in an effort to cancel the
subscription. VICTIM 16 was coerced to provide the Premium Tech Support
representative with remote computer access. VICTIM 16 was made to believe
that he/she received a $15,000 refund rather than the intended $499.99
refund. VICTIM 16 was instructed to return $5,000 via a wire to a Capital
One bank account ending 7194, in the name of ZEESHAN KHAN at 19 Wallis
Avenue, Jersey City, New Jersey 07306. VICTIM 16 was further instructed to
return to the remaining funds via Zelle and Bitcoin to names and wallet
numbers provided by the Premium Tech Support representative. It was
determined that the $15,000 refund was actually an advance from VICTIM 16’s
Wells Fargo credit card.

       25. On or about June 2, 2020, law enforcement reviewed documents
provided by AirBnB pursuant to a grand jury subpoena. The documentation
revealed that Maaz Ahmed Shamsi was registered under Guest ID Number
ending 1945. The Guest ID was created on March 25, 2020 and was
registered under a cellular telephone believed to be in the possession of Maaz
Ahmed Shamsi. The documentation further revealed that Maaz Ahmed
Shamsi had a reservation with two additional guests at 146 Manhattan
Avenue, Apartment 25, Jersey City, New Jersey. The reservation began on
May 5, 2020 and ended on June 4, 2020.

      26. On or about June 3, 2020, law enforcement conducted surveillance
outside of 146 Manhattan Avenue, Jersey City, New Jersey. The location was
observed to be a large, multi-unit, apartment building. Law enforcement
observed defendant ZEESHAN KHAN exit the building and walk to the
Santander Bank located at 241 Central Avenue, Jersey City, New Jersey
07307. Defendant ZEESHAN KHAN attempted to conduct a transaction at the
outdoor automated teller machine (ATM); however, defendant ZEESHAN KHAN
appeared to experience difficulty and entered the branch to use the interior
ATM. After completing the ATM transaction, defendant ZEESHAN KHAN was

                                      13
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 17 of 20 PageID: 17



observed taking a photograph of the transaction receipt. It is common
practice for MMs, such as defendant ZEESHAN KHAN, to take photographs of
receipts as proof that they made deposits into specific accounts in furtherance
of the wire scheme.

      27. On or about June 5, 2020, Maaz Ahmed Shamsi initiated another
reservation through AirBnB and was determined to be staying at 157 Zabriskie
Street, Jersey City, New Jersey. On June 16, 2020, law enforcement
conducted surveillance outside of 157 Zabriske Street, Jersey City, New Jersey.
Law enforcement observed defendant ZEESHAN KHAN exit the home with
another MM known to this investigation. Defendant ZEESHAN KHAN and the
other MM utilized the services of Lyft to travel to the Best Buy located at 125
18th Street, Jersey City, New Jersey, where both exited the vehicle and were
observed picking up an unknown item.

      28. On or about June 25, 2020, law enforcement conducted
surveillance outside of 157 Zabriskie Street, Jersey City, New Jersey. Law
enforcement observed Maaz Ahmed Shamsi exit the building and travel to the
People’s United Bank located at 250 Park Avenue, New York, New York. Law
enforcement determined that Maaz Ahmed Shamsi attempted to open an
account at People’s United Bank by presenting his India passport, but Maaz
Ahmed Shamsi’s request was denied due to an expired Visa. After exiting the
People’s United Bank location, Maaz Ahmed Shamsi was observed entering the
Valley Bank located at 350 Park Avenue, New York, New York, followed by the
Bank of America located at 345 Park Avenue, New York, New York. While at
the Bank of America, Maaz Ahmed Shamsi appeared to conduct an ATM
transaction.

      29. On or about June 29, 2020, law enforcement interviewed VICTIM
17 of Stony Point, New York. During late May 2020, VICTIM 17 was contacted
by a computer company regarding the purchase of a software plan for $449.98.
On or about June 9, 2020, VICTIM 17 received a telephone call from a male
who identified himself as “Steve,” an employee of “Business Info Solutions.”
“Steve” represented that VICTIM 17 was entitled to a refund for the software
purchase. VICTIM 17 provided “Steve” with remote computer access in order
to complete the refund. VICTIM 17 was told to enter $450, but “Steve”
claimed that VICTIM 17 had entered $45,000. “Steve” opened VICTIM 17’s
Citibank account on the computer so that VICTIM 17 could see the $45,000
deposit. “Steve” claimed that he would lose his job if VICTIM 17 did not return
the funds. VICTIM 17 wanted to return the entire deposit, but “Steve”
indicated that the bank would not allow it and instructed VICTIM 17 to wire
$10,000 to the JPMorgan Chase Bank account of defendant ZEESHAN KHAN.
“Steve” subsequently changed his mind and provided VICTIM 17 with alternate
                                      14
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 18 of 20 PageID: 18



instructions to send the $10,000 wire transfer to the Santander Bank account
ending 5185 for defendant ZEESHAN KHAN, 19 Wallis Avenue, Jersey City,
New Jersey15. After completing the wire transfer as instructed, VICTIM 17
learned that the refund came from another one of VICTIM 17’s accounts with
Citibank. Law enforcement reviewed Santander Bank records and confirmed
that defendant ZEESHAN KHAN’s account ending 5185 received the incoming
wire transfer on June 11, 2020 in the amount of $10,000.

      30. On or about June 29, 2020, law enforcement interviewed VICTIM
18 of Massapequa Park, New York. VICTIM 18 was a customer of Trend
Microsystems, a computer support company based in the Philippines. On
June 5, 2020, VICTIM 18 received an e-mail from AV Trend Micro Solutions
LLC, info@trndmicrosolutions.xyz, and believed the e-mail to have originated
from Trend Microsystems. The e-mail purported to be a Security Activation
Invoice for Prime Titanium Maximum Security for a term of five years for three
devices. The cost for the service was $392.95. The e-mail further indicated
that VICTIM 18’s credit card would be charged unless VICTIM 18 contacted the
cancelation department. VICTIM 18 called the provided telephone number
and requested cancelation of the service and a refund. VICTIM 18 was
transferred to another department and told that a full refund would be
provided and malware would be removed from VICTIM 18’s computer. A
Chase Deposit form appeared on VICTIM 18’s computer and VICTIM 18 was
instructed to enter $500 for the refund. After entering $500 the representative
claimed that VICTIM 18 had entered $50,000 and the money was refunded to
VICTIM 18’s account at Capital One Bank. The representative alleged that he
was going to lose his job and requested that VICTIM 18 return the overpaid
funds via a wire transfer. VICTIM 18 was provided with wire instructions that
the representative printed out on VICTIM 18’s computer. Law enforcement
obtained copies of the wire instructions from the Nassau County Police
Department and confirmed that VICTIM 18 was instructed to send a wire
transfer in the amount of $49,400 to the Santander Bank account ending
5185, for defendant ZEESHAN KHAN, 19 Wallis Avenue, 07306. After sending
the wire transfer, VICTIM 18 realized that the refund was actually an internal
transfer from VICTIM 18’s money market account. Law enforcement reviewed
Santander Bank records and confirmed that defendant ZEESHAN KHAN’s
account ending 5185 and received the incoming wire transfer on June 8, 2020
in the amount of $49,400.

      31.   On or about June 30, 2020, law enforcement interviewed VICTIM

15 Defendant ZEESHAN KHAN opened Santander Bank account ending 5185
on May 20, 2020 and provided his India passport ending in 87096 and US Visa
as identification.

                                      15
 Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 19 of 20 PageID: 19



19 of Palmerton, Pennsylvania. VICTIM 19 ordered a new computer via
cellular telephone during April 2020. A few weeks after placing the order,
VICTIM 19 was contacted and notified that the company was going out of
business and VICTIM 19 was entitled to a $300 refund for his computer
purchase. The caller gained remote access to VICTIM 19’s computer and
instructed VICTIM 19 to enter the $300 refund amount. The amount changed
to $30,000 and VICTIM 19 overheard the caller speaking with his supervisor
stating that he was going to be fired. The caller directed VICTIM 19 to wire
transfer $29,600 to the Santander Bank account of Maaz Ahmed Shamsi.
VICTIM 19 traveled to the local First Northern Bank branch and called the
bank from the parking lot to initiate the wire transfer. VICTIM 19 had never
before sent a wire transfer and due to the COVID-19 Quarantine, VICTIM 19
was unable to enter the bank. A bank representative met with VICTIM 19 in
the parking lot and completed the necessary paperwork to initiate the wire
transfer. Law enforcement obtained copies of the wire instructions from the
Palmerton Police Department and confirmed that VICTIM 19 was instructed to
send a wire transfer in the amount of $29,600 to the Santander Bank account
ending 0321 16 for Maaz Ahmed Shamsi, 44 Logan Avenue, Jersey City, New
Jersey 07306. After the wire transfer was completed, it was determined that
the refund was an internal transfer between VICTIM 19’s own accounts with
First Northern Bank. Law enforcement reviewed Santander Bank records and
confirmed Maaz Ahmed Shamsi’s account ending 0321 received the incoming
wire transfer on May 1, 2020 in the amount of $29,600. Following the
incoming wire on May 1, 2020, Maaz Ahmed Shamsi made approximately
eleven cash withdrawals at various locations in Jersey City, New Jersey on May
1, 2020 and May 4, 2020.

      32. As detailed above, between on or about January 22, 2020 to in or
about June 11, 2020, defendant ZEESHAN KHAN and Maaz Ahmed Shamsi
received or attempted to receive more than $618,000 in furtherance of the wire
fraud conspiracy. The transactions detailed above are more generally
summarized as follows:


       VICTIM       DATE          WIRE AMT       MONEY          RECEIVING
                                                 MULE           BANK
       VICTIM 1     01-22-2020 $18,500           Maaz Ahmed     TRUIST
                                                 Shamsi         FINANCIAL
       VICTIM 2     01-28-2020 $19,500           Maaz Ahmed     TRUIST


16Maaz Ahmed Shamsi opened Santander Bank account ending 0321 on
February 11, 2020 and provided his India passport ending in 65686 and his
US Visa as identification.
                                     16
Case 1:20-mj-05659-KMW Document 1 Filed 07/22/20 Page 20 of 20 PageID: 20



                                              Shamsi        FINANCIAL
     VICTIM 3     01-28-2020 $58,540          Maaz Ahmed    CITIZENS
                                              Shamsi        BANK
     VICTIM 4     01-30-2020 $29,655          Maaz Ahmed    M&T BANK
                                              Shamsi
     VICTIM 5     02-28-2020 $39,000          ZEESHAN       TD BANK
                                              KHAN
     VICTIM 6     03-02-2020 $49,447.23       ZEESHAN       TD BANK
                                              KHAN
     VICTIM 7     03-06-2020 $28,500          Maaz Ahmed    CITIBANK
                                              Shamsi
     VICTIM 8     02-28-2020 $49,500          Maaz Ahmed    CAPITAL
                                              Shamsi        ONE BANK
     VICTIM 8     03-03-2020 $49,500          Maaz Ahmed    CAPITAL
                                              Shamsi        ONE BANK
     VICTIM 9     04-14-2020 $9,500           Maaz Ahmed    WELLS
                                              Shamsi        FARGO
                                                            BANK
     VICTIM 10    01-23-2020 $30,000          ZEESHAN       BB&T BANK
                                              KHAN
     VICTIM 11    04-14-2020 $14,100          ZEESHAN       CAPITAL
                                              KHAN          ONE BANK
     VICTIM 12    01-27-2020 $49,499          ZEESHAN       PNC BANK
                                              KHAN
     VICTIM 13    04-16-2020 $19,300          ZEESHAN       CAPITAL
                                              KHAN          ONE BANK
     VICTIM 14    01-22-2020 $29,459          Maaz Ahmed    PNC BANK
                                              Shamsi
     VICTIM 15    2-28-2020    $30,000        ZEESHAN    WELLS
                                              KHAN       FARGO
                                                         BANK
     VICTIM 16    4-21-2020    $5,000         ZEESHAN    CAPITAL
                                              KHAN       ONE BANK
     VICTIM 17    06-11-2020 $10,000          ZEESHAN    SANTANDER
                                              KHAN       BANK
     VICTIM 18    06-08-2020 $49,400          ZEESHAN    SANTANDER
                                              KHAN       BANK
     VICTIM 19    05-01-2020 $29,600          Maaz Ahmed SANTANDER
                                              Shamsi     BANK
                  TOTAL        $618,000.23




                                   17
